Citation Nr: 1712670	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	John Tucker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In November 2012, the Veteran testified at a Decision Review Officer hearing, and in November 2014, the Veteran testified at a videoconference hearing before the Board.  Transcripts of both hearings are of record.

In a January 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issue back to the Board pursuant to a June 2016 Court Order based on a June 2016 Joint Motion For Remand (JMR). 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


REMAND

In the June 2016 JMR, the parties agreed that the Board failed to discuss evidence demonstrating that the Veteran had abnormal spine examinations, with "flattening of the lumbar curve," at his February 1960 entrance examination and at his August 1960 Air Controlman Candidate examination.  In denying the Veteran's claim, the Board relied on a December 2010 VA opinion and a December 2011 VA addendum opinion, both of which failed to consider the issue of aggravation.  Accordingly, a remand is required to afford the Veteran a new VA spine examination and to obtain medical opinions regarding aggravation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine the etiology of any lumbar spine disability found.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Then, following a thorough review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must:

* First identify all current disabilities the Veteran has of his lumbar spine.  The examiner should specify whether the Veteran currently has any flattening of the spine or any disability of the spine that is related to the flattening of the spine that was noted on entrance into service.  

If any flattening of the lumbar curve or related disability is currently found, discuss whether there was any increase in severity during service of the non-symptomatic non-disabling (NSND) flattening of the lumbar curve that was noted on entrance into service.  The opinion should be based on all the evidence of record pertaining to manifestations of the disability prior to, during and after service.  In providing this opinion, the examiner must specifically consider the Veteran's December 1962 weightlifting related complaint of pain on movement of the back documented in his service treatment records.  If there was an increase in the severity of flattening of the lumbar spine during service, please opine whether such an increase clearly and unmistakably was due to the natural progress of the disability.  

* Next, with regard to any other diagnosed lumbar spine disability, to include degenerative disc disease, discuss whether it is at least as likely as not (50 percent probability or higher) that the identified disability was caused by active duty service, to include as due to a December 1962 back injury, documented in the Veteran's service treatment records.

In rendering the above-requested opinions, the examiner should consider that the Veteran was asymptomatic on entrance to active duty service.

The examiner should also consider the entire claims file and discuss the natural progression of the Veteran's disability and whether the Veteran's symptoms during service were acute and transitory or established a permanent worsening of his pre-service disability.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  The RO must review the examination report to ensure compliance with the specific directives of this remand.  If the report is deficient in any manner, corrective action must be taken at once.

4.  Then, the Veteran's claim should be readjudicated.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

